Sam11 Browne Carpenter plaint. conta Richd Martin Commander of the Ship Blossom Defend* for witholding the Summe of Eleven pounds six Shillings three pence or thereabout due to this plaint, for Service by him performed on sd Ship sd Martin Comma in a Voyage from London to Amsterdam and thence to New-Castle and thence to Charlestown in New England as shall appear with damages: . . . The Jury . . . found for the plaint. Four pounds Eighteen Shillings one penny money & costs of Court allowd twenty Six Shillings.
Execution issued 6° Novr 1679.